Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 05/13/2019 and 05/20/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2012-0018956; Pratt et al.) Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a sealing device, in Figures 1-3, comprising: 
a rotating shaft 10 which rotates centered on an axial center A2; 
a rotating member 30 which includes a rotating surface (radial and axial surfaces of 30), which projects in a direction which orthogonally intersects the axial center A2 and surrounds an outer circumference of the rotating shaft, and rotates together with the rotating shaft (radial surface of 30 is orthogonal to A2; Figures 1 and 2B); and 
a fixing member (40, 40a, 40b) which includes a contacting target portion 42 which is provided in a non-rotating state to surround an outer circumference of the rotating shaft 10 and face the rotating surface, receives a biasing force in an axial direction of the rotating shaft to contact the rotating surface (Figure 2B), slides on the rotating surface due to the rotating shaft rotating, and rotates relative to the rotating shaft (fixing member 30 rotates with the shaft; ¶ 0012; during operation, seals 42 slides against 30b and inner rims 40a, 40b are urged apart from each other; thus receiving an axial biasing force; ¶ 0014), 
wherein the sealing device suppresses leakage of a sealing target or entrance of foreign matter via a shaft circumference of the rotating shaft due to the contacting target portion being pushed against the rotating surface and contacting and sliding on the rotating surface (the seal 42 slides against 30b and provides a sealing environment between rotating member 30 and fixing member 40a and 40b, and thus suppress leakage entrance of foreign matter into the sealing environment; Figure 2B), and 
wherein in the fixing member (40, 40a, 40b), a relative rotational center P1 of the contacting target portion 42 is disposed to be eccentric with respect to a rotational center of the rotating shaft (Figure 1 and 3), the contacting target portion 42 receives a rotational drive force from the rotating shaft in a direction which intersects, in a predetermined angle range, a restoring direction of a restoring force which is exhibited around the relative rotational center P1 against torsion which is generated by a friction force which is (00417311.docx)Preliminary Amendment - Page 4 generated between the contacting target portion 42 and the rotating surface (surfaces of 30a, 30b that contact 42), and a rotational drive component which orthogonally intersects the restoring direction of the restoring force is applied to the contacting target portion 42 from the rotating surface (assuming there is no slippery, 42 is urged against the rotating surfaces of 30a and 30b, it is inherent for 42 to receive a rotational drive force from the shaft 10; since 42 is stationary, it is inherent, a restoring force will develop to counteract the rotational drive force due to the shaft, and acts perpendicular to the rotational drive force; if there is slippage between the contacts surfaces, rotational drive force direction varies, and the angle between this rotational drive force and the restoring force direction defines the predetermine angle range.)  

As to claim 2, D1 discloses the sealing device according to Claim 1, wherein the rotating member 30 is a slinger (30a, 30b) which includes a flange surface as the rotating surface and is fixed to the rotating shaft (Figure 2B), wherein the fixing member (40a, 40b) includes a lip portion 42, a distal end portion of which contacts and slides on the flange surface as the contacting target portion (Figure 2B), which exhibits, as the biasing force, an elastic force for pushing the distal end portion against the flange surface (spring 44 urges 42 against 30a and 30b), and a metal ring (40a, 40b) which supports the lip portion 42, and wherein the sealing device is configured from an oil seal which suppresses leakage of a sealing target or entrance of foreign matter via a shaft circumference of the rotating shaft due to the distal end portion of the lip portion being pushed against the flange surface to contact and slide on the flange surface (the seal 42 slides against 30b and provides a sealing environment between rotating member 30 and fixing member 40a and 40b, and thus suppress leakage entrance of foreign matter into the sealing environment; Figure 2B.)  

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675